EXHIBIT 10.1
STW resources Holdings Corp.
SHARE PURCHASE AGREEMENT


THIS SHARE PURCHASE AGREEMENT (this “Agreement”) is entered into as of November
21, 2011, between STW Resources Holdings Corp.(the “Seller”), and _________ (the
“Purchasers”).


W I T N E S E T H:


WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to buy from
Seller, ______ shares (the “Shares”) of restricted common stock, par value of
$.001 (the “Common Stock”), of STW Resources Holding Corp. at a purchase price
of $0.03 per share.


NOW, THEREFORE, in consideration of and subject to the mutual agreements, terms
and conditions herein contained the receipt and sufficiency of which are hereby
acknowledged, Seller and Purchaser agree as follows:


1.           PURCHASE AND SALE OF SHARES


1.111           Purchase of Shares.   Subject to the terms and conditions set
forth herein, Purchaser hereby subscribes for and agrees to purchase, and Seller
hereby agrees to sell, assign, transfer and deliver to Purchaser, the 144
Restricted Shares for an aggregate consideration of $_______ (the “Purchase
Price”). Furthermore, in conjunction with the issuance of the Shares, Seller
shall issue to Purchaser a warrant for the purchase of ______ shares of Seller
common stock at an exercise price of $0.20 and a maturity date of November 15,
2013.


1.2         Closing Date. The closing of the transactions contemplated hereby
shall take place at 10:00 a.m. EST, on November 21, 2011, or at such other
location, date and time, as may be agreed upon between Purchaser and Seller, or
by facsimile or other electronic means (such closing being called the “Closing”
and such date and time being called the “Closing Date”).


1.3           Delivery.  At the Closing, (i) Seller shall deliver to Purchaser
or its designee a certificate or certificates registered solely in Purchaser’s
name representing the Shares or sufficient evidence that the Shares have been
delivered by electronic transfer, (ii) the Purchaser shall deliver the Purchase
Price in connection with this transaction, by wire transfer of immediately
available funds to the account designated in Exhibit A.


2.           REPRESENTATIONS AND WARRANTIES OF SELLER


Seller represents and warrants to Purchaser that:


2.1           Authorization.  Seller has all requisite power, authority and
legal capacity to execute and deliver this Agreement, and each other agreement,
document, or instrument or certificate contemplated by this Agreement or to be
executed by the Seller in connection with the consummation of the transactions
contemplated by this Agreement. This Agreement constitutes the legal, valid, and
binding obligation of Seller enforceable in accordance with its terms, except to
the extent limited by (a) applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws of general application related to the enforcement of
creditors’ rights generally and (b) general principles of equity, and except
that enforcement of rights to indemnification contained herein may be limited by
applicable federal or state laws or the public policy underlying such laws,
regardless of whether enforcement is considered in a proceeding in equity or at
law.


2.2           No Conflict.  The execution and delivery of this Agreement does
not, and the consummation of the transactions contemplated hereby will not,
conflict with, or result in any violation of, or default under (with or without
notice or lapse of time, or both), or give rise to a right of termination,
cancellation or acceleration of any obligation or to a loss of a material
benefit under any provision of any mortgage, indenture, lease or other agreement
or instrument, permit, concession, franchise, license, judgment, order, decree,
statute, law, ordinance, rule or regulation applicable to Seller or his
properties or assets.  Neither the execution and delivery of this Agreement by
Seller, nor the consummation of the transaction contemplated hereby, will result
in the imposition of any security interest upon the Shares.


 
-1-

--------------------------------------------------------------------------------

 


2.3           Title to Shares.  Seller owns beneficially and of record, and has
good and indefeasible title to, the Shares, free of all security interests,
pledges, charges, liens, or encumbrances of any kind.  Seller did not acquire
any of the Shares in violation of any preemptive right of any person. 


2.4           Securities Compliance and Restricted Shares.  The Shares were
acquired by Seller in a transaction that complies with all applicable federal
and state securities laws and regulations under Rule 144.  All shares are
restricted in compliance with Rule 144 promulgated under the Securities Act of
1933, as amended.


3.           REPRESENTATIONS AND WARRANTIES OF PURCHASER


Purchaser hereby represents and warrants to Seller as follows:


3.1           Organization. Purchaser is an individual, and not a corporate
entity or a trust


3.2           Authority. Purchaser has the authority, as an individual,
necessary for the authorization, execution, delivery and performance of this
Agreement.  This Agreement has been duly executed and delivered by Purchaser and
constitutes the legal, valid and binding obligation of Purchaser, enforceable in
accordance with its terms, except to the extent limited by (a) applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application related to the enforcement of creditors’ rights generally and (b)
general principles of equity, and except that enforcement of rights to
indemnification contained herein may be limited by applicable federal or state
laws or the public policy underlying such laws, regardless of whether
enforcement is considered in a proceeding in equity or at law.


4.           CONDITIONS PRECEDENT TO CLOSING


4.1           Conditions to Obligations of Purchaser.  Purchaser’s obligation to
purchase the Shares pursuant to this Agreement is subject to the satisfaction or
waiver, at or prior to the Closing Date, of each of the following conditions:


(a)           Representations and Warranties. The representations and warranties
of Seller under Section 2 of this Agreement shall be true, complete and correct
on and as of the Closing Date, with the same effect as though such
representations and warranties had been made on and as of such date, and Seller
shall have certified to such effect to Purchaser in writing.


(b)           No Order Pending.  There shall be no order, ruling, judgment or
decree in effect, including of any regulatory agency, which would enjoin or
prohibit the transactions contemplated hereby.


(c)           Delivery of Stock Certificates. Seller shall have delivered a
stock certificate or stock certificates representing the Shares.


(d)           Agreements, Conditions and Covenants.  Seller shall have performed
or complied in all respects with all agreements, conditions and covenants
required by this Agreement to be performed or complied with by it on or before
the Closing Date.


4.2           Conditions to Obligations of Seller.  Seller’s obligation to sell
and transfer the Shares pursuant to this Agreement is subject to the
satisfaction or waiver at or prior to the Closing Date of the following
conditions:


(a)           Representations and Warranties. The representations and warranties
of Purchaser under Section 3 of this Agreement shall be true, complete and
correct on and as of the Closing Date, with the same effect as though such
representations and warranties had been made on and as of such date.


(b)           No Order Pending.  There shall be no order, ruling, judgment or
decree in effect, including of any regulatory agency, which would enjoin or
prohibit the transactions contemplated hereby.


(c)           Agreements, Conditions and Covenants.  Purchaser shall have
performed or complied in all respects with all agreements, conditions and
covenants required by this Agreement to be formed or complied with by it on or
before the Closing Date.


 
-2-

--------------------------------------------------------------------------------

 


5.           COVENANTS


5.1           both parties hereby acknowledge that:  (i) each of us may be, and
both are proceeding on the assumption that each of us are, in possession of
material, non-public information concerning the Company and its direct and
indirect subsidiaries (the “Information”) which is not or may not be known to
either party and that none of us have disclosed to the other party; (ii) Buyer
is voluntarily assuming all risks associated with the purchase of the Securities
and expressly warrants and represents that (x) none of us have made, and Buyer
disclaims the existence of or its reliance on, any representation by any of us
concerning the Company or the Securities and (y) Buyer is not relying on any
disclosure or non-disclosure made or not made, or the completeness thereof, in
connection with or arising out of the purchase of the Securities, and therefore
has no claims against any of us with respect thereto; (iii) if any such claim
may exist, Buyer, recognizing its disclaimer of reliance and each of our
reliance on such disclaimer as a condition to entering into this transaction,
covenants and agrees not to assert it against any of us or any of our respective
partners, representatives, agents or affiliates; and (iv) none of us shall have
liability, and Buyer waives and releases any claim that it might have against
any of us or any of our respective partners, representatives, agents and
affiliates whether under applicable securities law or otherwise, based on our
knowledge, possession or nondisclosure to Buyer of the Information.  Buyer
further represents and acknowledges that:  (i) it is a sophisticated
institutional investor and an accredited investor (as defined in Rule 501(a) of
Regulation D of the Securities Act of 1933), with sufficient knowledge and
experience in investment transactions of this type to evaluate the merits and
risks of this transaction; (ii) it is acquiring the Securities solely for its
own account; (iii) it is able to bear the risk of loss of its investment in its
entirety; and (iv) each of us is relying upon such acknowledgement and
representation as a condition to entering into this transaction.
 
5.2           The parties will use their reasonable best efforts to complete the
transactions contemplated hereby no later than November 21, 2011.  At Closing,
the parties will deliver such documentation as may be reasonably requested by
the other party’s counsel to effect the transactions contemplated herein.


5.3           Until the earlier of the termination hereof, the Closing, or the
mutual written agreement of the parties, the parties agree as follows:
 
(a) Each party shall keep confidential any information obtained in connection
with the transactions contemplated herein, unless such information has been
rightfully obtained from a third party or is generally available to the public.
In the event that public disclosure is required to be made by any regulation or
law, or by any regulatory filing in connection with the transactions
contemplated herein, such disclosure shall be agreed by all parties, including,
without limitation, approval as to form and content.


(b) Seller shall provide Purchaser and its representatives with access to
financial and other information relating to Company as may be reasonably
necessary in order for Purchaser to make informed decisions as to the viability
of the business arrangements contemplated herein.


6.           MISCELLANEOUS


6.11          Representations and Warranties. The representations and warranties
of Seller and Purchaser shall not survive beyond the Closing.


6.2           Waiver, Amendment.  Neither this Agreement nor any provisions
hereof shall be waived, modified, changed, discharged or terminated except by an
instrument in writing signed by the party against whom any waiver, modification,
change, discharge or termination is sought.


6.3           Assignability.  Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by either Company or Purchaser, without the prior written consent of
each other party.


 
-3-

--------------------------------------------------------------------------------

 


6.4           Section and Other Headings.  The section headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.


6.5           Governing Law.  This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Texas, without regard
to principles of conflicts of laws thereof.


6.6           Counterparts.   This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which together shall be deemed to be one and the same
agreement.


6.7           Notices.  All notices and other communications provided for herein
shall be in writing and shall be deemed to have been duly given if delivered
personally or sent by registered or certified mail, return receipt requested,
postage prepaid:


 
(a)
if to Purchaser:



 
[NAME]

 
[ADDRESS]



 
(b)
if to Seller:



 
STW Resources Holding Corp.
Attn:  Stanley Weiner, CEO



6.9           Binding Effect.  The provisions of this Agreement shall be binding
upon and accrue to the benefit of the parties hereto and their respective heirs,
legal representatives, permitted successors and assigns.


IN WITNESS WHEREOF, Company and Purchaser have executed this Agreement as of the
date first written above.


[PURCHASER]


 
 
By:
   

 
 

 
STW RESOURCES HOLDING CORP.

 
 
By:
   

          Name: Stanley Weiner
          Title: CEO
